It is a challenging circumstance that each of the two patients, operated on in succession, died suddenly and immediately after her *Page 259 
operation. I cannot escape the conclusion that the jury could have concluded, reasonably, that Mrs. Eveslage was operated on first and that the fatal result was known to defendant before he proceeded to operate on Mrs. Johnson. With that as a premise, the conclusion might have been drawn that it was negligence for the doctor, without even the precaution of investigation into the cause of the first death, to use on the second patient the same anaesthetic which apparently was fatal to the first.